Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 is allowable. The restriction requirement, as set forth in the Office action mailed on 11/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 21 is withdrawn.  Claim 21, directed to a distinct species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Nicholas Serratore on 5/19/2021.

The application has been amended as follows: 
In claim 19, please replace [
    PNG
    media_image1.png
    90
    155
    media_image1.png
    Greyscale
] with -- 
    PNG
    media_image2.png
    90
    150
    media_image2.png
    Greyscale
--.
In claim 20, please remove [curing agent] directly after “wherein the polyfunctional aziridine”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the cured pressure sensitive adhesive including the elements of independent claim 18. In particular, the prior art fails to teach an interpenetrating network comprising a (meth)acrylate ester based (co)polymeric network and an aziridine polymeric network resulting from acid-catalyzed ring-opening polymerization. Note that there is prior art which teaches cured PSAs based on (meth)acrylate based (co)polymeric networks that are prepared from a reaction mixture potentially including aziridine crosslinkers (see Krepski et al., U.S. PGPUB No. 2011/0152445, as an example). However, this and similar references yield a crosslinked acrylic polymeric network and the aziridine does not from its own polymeric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT S WALTERS JR/
May 20, 2021Primary Examiner, Art Unit 1796